DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
[ABSTRACT]
Devices and methods for providing neurostimulation to a patient, particularly in trial 
systems assessing suitability of a permanently implanted neurostimulation. Such trial systems can utilize a trial neurostimulation lead that includes a coiled conductor coupled to a proximal contact connector that is coupled with an external pulse generator. The trial neurostimluation lead can be a coiled conductor of a closed wound configuration that can be stretched to form an open coil portion or gaps between adjacent coils to provide more resistance to migration or regression of the lead. 

Response to Arguments
Applicant’s arguments, filed 08/10/2022, with respect to the objections/rejections have been fully considered and are persuasive.  The objections/rejections of 05/10/2022 has been withdrawn. 


Allowable Subject Matter
Claims 1-20, 31-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate and/or render obvious to the claimed invention, and a follow-up search conducted found that the closest prior art is/are taught as the previously cited Hill (US 2012/0221085 A1) in view of Rooney (US 2007/0118196 A1), but the combined invention does not disclose a stretchable, single close-wound conductor coiled along a majority length of the lead  exposed to surrounding tissue when implanted without at distal penetrating anchor. Applicant’s arguments filed 08/10/2022 were fully considered and are persuasive, and one of ordinary skill in the art would not have anticipated and/or rendered obvious to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bonde (US 2007/0100411 A1) discloses a lead for sacral nerve stimulation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792